                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

MARVIN NOBLE,
                                              Case No. 2:18-cv-13876
             Petitioner,
                                              HONORABLE STEPHEN J. MURPHY, III
v.

SHANE JACKSON,

             Respondent.
                                 /

                OPINION AND ORDER DENYING
          PETITION FOR WRIT OF HABEAS CORPUS [1],
     DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY,
 AND DENYING PETITIONER LEAVE TO APPEAL IN FORMA PAUPERIS

      On December 12, 2018, Petitioner Marvin Noble, a prisoner incarcerated in

Earnest C. Brooks Correctional Facility in Muskegon Heights, Michigan, filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF 1. Petitioner

challenges his conviction for first-degree murder, in violation of Mich. Comp. Laws §

750.316; carrying a concealed weapon, in violation of Mich. Comp. Laws § 750.227;

being a felon in possession of a firearm, in violation of Mich. Comp. Laws § 750.224f;

and felony firearm, in violation of Mich. Comp. Laws § 750.227b; and his sentence as

a fourth-offense habitual offender, pursuant to Mich. Comp. Laws § 769.12. For the

reasons below, the Court will deny the petition.

                                  BACKGROUND

      Petitioner was convicted following a jury trial in the Wayne County Circuit

Court. The Court adopts the relevant facts relied upon by the Michigan Court of

Appeals, which are presumed correct on habeas review. See 28 U.S.C. § 2254(e)(1);


                                          1
Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009). Petitioner's convictions were

based on the August 5, 2013, "shooting death of Dennis Washington" in Detroit.

People v. Noble, No. 324885, 2016 WL 7333323, at * 1 (Mich. Ct. App. Dec. 15, 2016).

At trial, the Government presented evidence that Petitioner had previously sold

drugs to Washington and that, on August 5, 2013, Petitioner's romantic partner,

Joanna Smith, "dropped [Petitioner] off at a Rite Aid store in her black Impala,"

Petitioner beckoned Washington to an alley, Petitioner shot Washington point-blank

in the head, and then Petitioner "called Smith for help to escape from the scene." Id.

at *2. Petitioner was convicted, and his conviction was affirmed on direct appeal. Id.

      Petitioner filed a post-conviction motion for relief from judgment, which was

denied. People v. Noble, No. 14-000744-01-FC (Third Jud. Cir. Ct., Oct. 19, 2017). The

Michigan appellate courts denied Petitioner leave to appeal. People v. Noble, No.

341415 (Mich. Ct. App. Feb. 9, 2018); lv. den. 503 Mich. 879 (2018). Petitioner now

seeks habeas relief on nine grounds.

                             STANDARD OF REVIEW

      The Court cannot grant an application for a writ of habeas corpus on a claim

"that was adjudicated on the merits" in a state court "unless" the state court

proceeding resulted in a decision that was (1) "contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States," or (2) "based on an unreasonable determination

of the facts in light of the evidence presented" in state court. 28 U.S.C. § 2254(d).




                                           2
      A decision of a state court is "contrary to" clearly established federal law if the

state court arrives at a conclusion opposite to that reached by the Supreme Court on

a question of law or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S.

362, 405–06 (2000). An "unreasonable application" occurs when "a state-court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner's case." Id. at 409. A federal habeas court may not "issue the writ simply

because that court concludes in its independent judgment that the relevant state-

court decision applied clearly established federal law erroneously or incorrectly." Id.

at 411.

      "A state court's determination that a claim lacks merit precludes federal

habeas relief so long as 'fairminded jurists could disagree' on the correctness of the

state court's decision." Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). To obtain habeas relief in federal

court, a state prisoner is therefore required to show that the state court's rejection of

his claim "was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement."

Id. at 103. A petition should be denied if it is within the "realm of possibility" that

fairminded jurists could find the state court decision reasonable. See Woods v.

Etherton, 136 S. Ct. 1149, 1152 (2016).




                                           3
                                    DISCUSSION

I.    Sufficiency of the Evidence

      Petitioner claims that there was insufficient evidence to support his conviction.

It is beyond question that "the Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged." In Re Winship, 397 U.S. 358, 364

(1970). When reviewing the sufficiency of the evidence to support a criminal

conviction, the Court must determine "whether the record evidence could reasonably

support a finding of guilt beyond a reasonable doubt." Jackson v. Virginia, 443 U.S.

307, 318 (1979). "[T]he relevant question is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt." Id. at 318–19

(internal citation omitted) (emphasis in the original).

      When     making    its   sufficiency   determination,   the   Court   must   give

circumstantial evidence the same weight as direct evidence. See United States v.

Farley, 2 F.3d 645, 650 (6th Cir. 1993). "Circumstantial evidence alone is sufficient

to sustain a conviction and such evidence need not remove every reasonable

hypothesis except that of guilt." United States v. Kelley, 461 F.3d 817, 825 (6th Cir.

2006) (internal quotation omitted). Moreover, "[c]ircumstantial evidence is not only

sufficient, but may also be more certain, satisfying and persuasive than direct

evidence." Desert Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (quoting Rogers v.

Missouri Pacific R. Co., 352 U.S. 500, 508 n.17 (1957)).




                                             4
      A federal habeas court "may not overturn a state court decision rejecting a

sufficiency of the evidence challenge simply because the federal court disagrees with

the state court[.]" Cavazos v. Smith, 565 U.S. 1, 2 (2011). Instead, a federal court may

grant habeas relief "only if the state court decision was 'objectively unreasonable.'"

Id. (citation omitted). Judges must therefore sometimes uphold "convictions that they

believe to be mistaken." Id. Indeed, a federal habeas court may only overturn a state

court's finding that the evidence was sufficient if the state court's finding was "so

insupportable as to fall below the threshold of bare rationality." Coleman v. Johnson,

566 U.S. 650, 656 (2012). A state court's determination that the evidence does not fall

below that threshold is entitled to "considerable deference under AEDPA." Id.

      Finally, on habeas review, a federal court does not reweigh the evidence or

redetermine the credibility of the witnesses whose demeanor was observed at trial.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983). "It is the province of the factfinder

. . . to weigh the probative value of the evidence and resolve any conflicts in the

testimony." Neal v. Morris, 972 F. 2d 675, 679 (6th Cir. 1992). A habeas court

therefore must defer to the fact finder for its "assessment of the credibility of

witnesses." Matthews v. Abramajtys, 319 F. 3d 780, 788 (6th Cir. 2003).

      A. Premeditation

      Petitioner's primary claim is that there was insufficient evidence of

premeditation and deliberation to sustain his first-degree murder conviction. The

Michigan Court of Appeals rejected Petitioner's claim. See People v. Noble, 2016 WL

7333323, at *2.




                                           5
      To convict a defendant of first-degree murder in Michigan, the state must prove

that a defendant's intentional killing of another was deliberated and premeditated.

See Scott v. Elo, 302 F.3d 598, 602 (6th Cir. 2002) (citing People v. Schollaert, 194

Mich. App. 158, 170 (1992)). "The elements of premeditation and deliberation may be

inferred from the circumstances surrounding the killing. Premeditation may be

established through evidence of the following factors:" (1) the parties' prior

relationship, (2) "the defendant's actions before the killing," (3) the circumstances

surrounding the killing, and (4) the defendant's actions after the killing. Johnson v.

Hofbauer, 159 F. Supp. 2d 582, 596 (E.D. Mich. 2001) (citing People v. Anderson, 209

Mich. App. 527, 537 (1995)).

      Although the minimum time required under Michigan law to premeditate "is

incapable of exact determination, the interval between initial thought and ultimate

action should be long enough to afford a reasonable man time to subject the nature of

his response to a 'second look.'" Williams v. Jones, 231 F. Supp. 2d 586, 594–95 (E.D.

Mich. 2002) (quoting People v. Vail, 393 Mich. 460, 469 (1975), overruled on other

grounds by People v. Graves, 458 Mich. 476 (1998)). "A few seconds between the

antagonistic action between the defendant and the victim and the defendant's

decision to murder the victim may be sufficient to create a jury question on the issue

of premeditation." Alder v. Burt, 240 F. Supp. 2d 651, 663 (E.D. Mich. 2003). "[A]n

opportunity for a 'second look' may be merely seconds, minutes, or hours or more,

depending upon the totality of the circumstances surrounding the killing." Johnson,

159 F. Supp. 2d at 596 (quoting People v. Berthiaume, 59 Mich. App. 451, 456 (1975)).




                                          6
"Premeditation may be inferred from . . . the type of weapon used and the location of

the wounds inflicted." People v. Berry, 198 Mich. App. 123, 128 (1993). For intent, the

fact that a defendant used a lethal weapon "will support an inference of an intent to

kill." Johnson, 159 F. Supp. 2d at 596 (citing People v. Turner, 62 Mich. App. 467, 470

(1975)). Finally, both "premeditation and intent to kill may be inferred from

circumstantial evidence." DeLisle v. Rivers, 161 F.3d 370, 389 (6th Cir. 1998).

      Here, there was sufficient evidence for a rational trier of fact to conclude that

Petitioner acted with premeditation and deliberation when he shot the victim. The

evidence demonstrated that Petitioner shot the victim in the head at close range.

Under Michigan law, "deliberation and premeditation may logically be inferred from

. . . wounds inflicted upon vital parts" the victim's body. See Lundberg v. Buchkoe,

338 F. 2d 62, 69 (6th Cir. 1964). Evidence that the victim had been shot in the head

at close range supports a finding of premeditation. See Thomas v. McKee, 571 F.

App'x. 403, 407 (6th Cir. 2014).

      The Government presented evidence that Petitioner called the victim over to

an alley and that he was "casing the area," which, as the Michigan Court of Appeals

noted, provided Petitioner enough time to "take a second look." See People v. Noble,

2016 WL 7333323, at *2. And Petitioner fled the scene afterwards, which further

supports a finding of premeditation. See, e.g., Moore v. Stewart, No. 15-cv-10613, 2017

WL 2984152 (E.D. Mich. 2017) (citing Marsack v. Howes, 300 F. Supp. 2d 483, 492

(E.D. Mich. 2004)). The Michigan Court of Appeals's rejection of Petitioner's

insufficiency of evidence claim did not result "in a decision that was contrary to, or




                                          7
involved an unreasonable application of Jackson." Durr v. Mitchell, 487 F. 3d 423,

448 (6th Cir. 2007). Petitioner is therefore not entitled to relief on his challenge to the

sufficiency of the evidence regarding premeditation.

       B. Identity

       Petitioner also argues that there was insufficient evidence to establish his

identity as the shooter.

       The "[i]dentity of a defendant can be inferred through circumstantial

evidence." See Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002). Eyewitness

identification is not necessary to sustain a conviction. Id.

       Here, the evidence presented that Petitioner was the shooter was more than

sufficient to uphold the jury's verdict. Sylvia Gallegos testified that on August 5, 2013,

between noon and 1:30 p.m., she was waiting in the drive-through of a Rite Aid

pharmacy with Esther Garza when she saw a lanky man with skinny legs who was

wearing all black walking by and looking around in a manner that made Gallegos

suspicious. ECF 7-13, PgID 523–30. She then noticed another man walk out of Rite

Aid with "a white bag in his hand." Id. at 531. As the two men "were about to pass

each other," the lanky man in all black said to the man holding the white bag: "Hey

man, come here, I want to show you something." Id. The two men then walked off,

and the man wearing black "was more or less looking around to see if [the other man

is] following him or not and just still kind of casing the area." Id. Gallegos then saw

the two men go into an alley behind where she and Garza were sitting in a vehicle.

Id. A few minutes later, Gallegos "heard a pop" which she and Garza agreed was the




                                            8
sound of a nearby gunshot. Id. at 532. Gallegos and Garza got their prescription and

then drove towards the alley to investigate what they had heard and discovered the

man Gallegos had previously seen with the white bag "face down in a pool of blood."

Id. at 534. The man wearing all black was not there. Id. Gallegos positively identified

Petitioner in a photo array. Id. at 540–41. She was unable to identify him in an in-

person lineup, but it seems Petitioner was not included in the in-person lineup. Id. at

542; ECF 7-14, PgID 932–33. And Gallegos unequivocally identified him in court.

ECF 7-13, PgID 542.

      Esther Garza testified that on August 5, 2013, she was with Sylvia Gallegos in

the Rite Aid drive-through in the "early afternoon . . . probably between 1 and 2." Id.

at 570–71. Garza noticed a "black gentleman" who was "kind of thick" wearing a "red

hat" and "some kind of vest" and was holding "a white bag" walking in a direction

that looked like "he came out of Rite Aid." Id. at 572. She then saw another man

walking from the opposite direction who was "a thinner black man" with "black on."

Id. at 573. The man in black said something to the man holding the white bag as he

passed him and the man holding the white bag stopped, turned around, and started

following the man in black. Id. at 573–75. She observed the two men walking towards

an alley behind her, and then a couple of minutes later "hear[d] a pop or a bang,"

which she and Gallegos agreed was the sound of a gunshot. Id. at 575–76. Garza then

saw, through her rear-view mirror, "the gentleman in black go running, holding his

side, go running down the alley." Id. at 576–77. Garza and Gallegos then got their

prescription and drove towards the alley, where they saw the man who was holding




                                          9
the white bag face down in a pool of blood. Id. at 577–79. Garza was unable to identify

anyone in an in-person lineup or a photo array, but positively identified Petitioner in

court. Id. at 582–85. As with Gallegos, it seems that Petitioner was included in the

photo array investigators showed Garza but not in the in-person lineup Garza saw.

ECF 7-14, PgID 932–34.

      Additional witnesses who were familiar with Petitioner also identified him in

security camera footage as the man in black seen with the victim in the video shortly

before the shooting. See ECF 7-13, PgID 681–684, 698–700. Furthermore, Joanna

Smith testified that she had a sexual relationship with Petitioner and that on August

5, 2013, she dropped Petitioner, who was wearing all black, off at Rite Aid. ECF 831,

841–43. About five to seven minutes later, Smith, who had only gone a few blocks

away, "heard a pop." Id. at 845–47. Then, "no more than" ten to fifteen minutes after

Smith heard the pop, Petitioner called her to come get him from a nearby corner, and

she drove him back to an apartment building, where he changed his clothes. Id. at

847–48.

      Even without the additional evidence, two eye-witness identifications are

sufficient to establish that a "rational trier of fact could conclude beyond a reasonable

doubt that it was" Petitioner, "as opposed to someone else, who committed" the

murder. United States v. Sullivan, 431 F.3d 976, 983–84 (6th Cir. 2005). And the

Court will not "substitute [its] judgment for that of the jury in weighing the credibility

of the[] witnesses." Id. at 984. And as to Petitioner's argument that the police did not

recover DNA evidence, fingerprints, or other forensic evidence, "lack of physical




                                           10
evidence does not render the evidence presented insufficient; instead it goes to weight

of the evidence, not its sufficiency." Gipson v. Sheldon, 659 F. App'x 871, 882 (6th Cir.

2016) (citation omitted). Here, given the totality of the evidence in presented in the

case, a rational trier of fact could conclude beyond a reasonable doubt that Petitioner

was the shooter. The Michigan courts did not unreasonably apply Jackson when

rejecting Petitioner's sufficiency of evidence claim on post-conviction review.

II.   Prior Bad Acts Evidence

      Petitioner next claims that the prosecutor deprived him of a fair trial by

introducing evidence that he was a drug dealer. Petitioner clams that this evidence

was admitted in violation of the Michigan Rules of Evidence, which prohibit the use

of "[e]vidence of other crimes, wrongs, or acts . . . to prove the character of a person

in order to show action in conformity therewith." Mich. R. Evid. 404(b)(1).

      But "[i]t is not the province of a federal habeas court to reexamine state-court

determinations on state-court questions. As a result, errors in application of state

law, especially with regard to the admissibility of evidence, are usually not cognizable

in federal habeas corpus." Bey v. Bagley, 500 F.3d 514, 519 (6th Cir. 2007) (internal

quotations and citations omitted). Petitioner's claim that the state court violated

Mich. R. Evid. 404(b) "is simply not cognizable on habeas review." Id.

      And Petitioner is similarly not entitled to habeas relief on his related

prosecutorial misconduct claim. "Claims of prosecutorial misconduct are reviewed

deferentially on habeas review." Millender v. Adams, 376 F.3d 520, 528 (6th Cir.

2004) (citing Bowling v. Parker, 344 F. 3d 487, 512 (6th Cir. 2003)). A prosecutor's




                                           11
improper comments will be held to violate a criminal defendant's constitutional rights

only if they "'so infected the trial with unfairness as to make the resulting conviction

a denial of due process.'" Darden v. Wainwright, 477 U.S. 168, 181 (1986) (quoting

Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). Prosecutorial misconduct will

therefore form the basis for habeas relief only if the conduct was so egregious as to

render the entire trial fundamentally unfair. Donnelly, 416 U.S. at 643–45. And "a

prosecutor may rely in good faith on evidentiary rulings made by the state trial judge

and make arguments in reliance on those rulings . . . regardless of whether or not the

ruling itself was correct." Key v. Rapelje, 634 F. App'x 141,146–47 (6th Cir. 2015)

(internal quotations and citations omitted). "It certainly does not violate clearly

established federal law for a prosecutor to rely on evidentiary rulings made by the

trial court." Id. at 147. Petitioner's prosecutorial misconduct claim is therefore not

cognizable on habeas review.

III.   Effective Assistance of Trial Counsel

       Petitioner raises several claims of ineffective assistance of trial counsel. "To

establish ineffective assistance of counsel, a [petitioner] must show both deficient

performance by counsel and prejudice." Premo v. Moore, 562 U.S. 115, 121 (2011)

(citation omitted). "To establish deficient performance" a petitioner "must show that

counsel's representation fell below an objective standard of reasonableness. A court

considering a claim of ineffective assistance must apply a strong presumption that

counsel's representation was within the wide range of reasonable professional

assistance." Harrington v. Richter, 562 U.S. 86, 104 (2011) (internal quotations and




                                          12
citations omitted). A petitioner must show that counsel's errors were "so serious that

counsel was not functioning as the 'counsel' guaranteed by the Sixth Amendment."

Id. (internal quotations and citation omitted). "With respect to prejudice, a challenger

must demonstrate a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different. A reasonable

probability is a probability sufficient to undermine confidence in the outcome." Id.

      A. Failure to Object

      Petitioner argues that trial counsel was ineffective for failing to object to the

admission of testimony that Petitioner was a drug dealer. Petitioner also argues that

trial counsel should have objected to testimony by several witnesses identifying

Petitioner from the surveillance videotape, because none of these witnesses

personally observed the events and were offering improper lay opinion testimony.

      Federal courts "'must defer to a state court's interpretation of its own rules of

evidence and procedure' when assessing a habeas petition." Miskel v. Karnes, 397

F.3d 446, 453 (6th Cir. 2005) (quoting Allen v. Morris, 845 F.2d 610, 614 (6th Cir.

1988)). And the Michigan Court of Appeals concluded that the evidence that

Petitioner was a drug dealer and the lay witnesses' testimony concerning their

identification of Mr. Noble from the videotape was permissible under state

evidentiary law. Noble, 2016 WL 7333323, at * 10, 11–13. The Court must therefore

defer to the Michigan Court of Appeals' determination that the lay opinion testimony

identifying petitioner from the surveillance videotape was admissible under Michigan

law. The Court "cannot logically grant the writ based on ineffective assistance of




                                          13
counsel without determining that the state court erred in its interpretation of its own

law." Davis v. Straub, 430 F.3d 281, 291 (6th Cir. 2005). Petitioner is not entitled to

habeas relief based on trial counsel's failure to object to evidence.

      B. Insufficient Cross-Examination

      Another ground on which Petitioner claims his trial counsel was ineffective is

his counsel's failure to cross-examine Martha Porter, who witnessed the shooting,

about discrepancies between her description of the shooter to the police and

Petitioner's actual appearance. Petitioner specifically notes that Porter told the police

that the shooter was a dark-skinned man who was about 5'6", whereas Petitioner has

light brown skin and is 5'10". Porter testified on direct examination that the shooter

was "approximately 5'6"" and that "he was like dark complexion." ECF 7-13, PgID

619–20. On cross-examination, Petitioner's counsel asked Porter whether she told the

police the shooter "was about 5'6"" and "looked to [her] to be dark complected." Id. at

630. Porter confirmed that she said the shooter was about 5'6" but as to his

complexion, she said only that "[h]e was African American," not Caucasian or

Hispanic—she could not remember whether the police asked her whether he had

light, medium, or dark skin. Id.

      A defendant does not suffer prejudice, as required to establish ineffective

assistance of counsel claim, "[w]hen the jury hears on direct examination the evidence

a petitioner feels counsel should have developed in cross-examination." Ross v. United

States, 339 F.3d 483, 495 (6th Cir. 2003). And counsel's decision regarding the extent

to which he cross-examined Porter fell "'within the wide range of reasonable




                                           14
professional assistance.'" See Moss v. Hofbauer, 286 F. 3d 851, 864 (6th Cir. 2002)

(quoting Strickland, 466 U.S. at 689). Indeed, counsel's strategic decision, after

considering the relevant law and facts, to forego a more in-depth cross-examination

is "virtually unchallengeable." Id.

      Petitioner also fails to show how introducing Porter's police statement that the

shooter was 5'6" and had dark complexion or introducing evidence that Petitioner is

5'10" and has a light complexion would have affected the jury's decision. Defense

counsel did not perform ineffectively by not introducing the statement or introducing

specific evidence about Petitioner's appearance, particularly when any effect further

probing may have had is entirely speculative. See Jackson v. Bradshaw, 681 F.3d 753,

764–65 (6th Cir. 2012) (citation omitted). And Petitioner's failure to provide any

evidence of prejudice beyond mere speculation is particularly detrimental to his claim

in light of the multiple positive eye-witness identifications and video identifications

discussed above.

      C. Failure to Call Firearms Expert

      Petitioner next alleges that his trial counsel was ineffective because he failed

to call a firearms expert to establish that the shooter was left-handed, which

petitioner claims would exculpate him because he is right-handed. Petitioner further

claims that such an expert would have established that the shooter was shorter in

stature than Petitioner.

      A habeas petitioner's claim that trial counsel was ineffective for failing to call

an expert witness cannot be based on speculation. See Keith v. Mitchell, 455 F. 3d




                                          15
662, 672 (6th Cir. 2006). Petitioner claims he spoke with a private investigator named

Scott Lewis and that Lewis "indicated that a firearm examiner, Mr. David Balash,

indicated that it would be hard for a right-handed person to contort his wrist to a

three (3) or four (4) o'clock rotation." ECF 1, PgID 49. Petitioner, however, failed to

submit an affidavit from Mr. Balash concerning his proposed testimony. Petitioner

offers no evidence that there is an expert who would have conclusively testified that

the shooter was left-handed and shorter than Petitioner. And the expert that did

testify "declined to offer an opinion about the height of the shooter or about whether

the shooter was right-handed or left-handed." Noble, 2016 WL 7333323, at *4.

Petitioner is therefore not entitled to habeas relief based on his trial counsel's failure

to call a firearm expert. See Tinsley v. Million, 399 F.3d 796, 806 (6th Cir. 2005).

IV.   Effective Assistance of Appellate Counsel

      Finally, Petitioner argues that he was denied the effective assistance of

appellate counsel. The Sixth Amendment guarantees a defendant the right to

effective assistance of counsel on the "first appeal as of right." Evitts v. Lucey, 469

U.S. 387, 396 (1985). Court appointed counsel, however, does not have a

constitutional duty to raise every non-frivolous issue requested by a defendant. Jones

v. Barnes, 463 U.S. 745, 751 (1983). A habeas court must defer twice: first to appellate

counsel's decision not to raise an issue and secondly, to the state court's

determination that appellate counsel was not ineffective. Woods v. Etherton, 136 S.

Ct. 1149, 1153 (2016) (per curiam) ("Given AEDPA, both [the petitioner's] appellate

counsel and the state habeas court were to be afforded the benefit of the doubt.").




                                           16
      A. Failure to Raise Ineffective Assistance of Trial Counsel

      First, Petitioner alleges that his appellate counsel was ineffective because he

did not raise a claim of ineffective assistance of trial counsel.

             1. Trial Counsel's Failure to Challenge the Arrest Warrant

      Petitioner first avers that his appellate counsel should have argued that his

trial counsel was ineffective by failing to challenge the legality of the arrest warrant.

Petitioner alleges that the police used false or coerced evidence to obtain the arrest

warrant against him. Petitioner argues that trial counsel should have filed a motion

to dismiss the charges based on the alleged invalidity of the warrant and that

appellate counsel should have challenged trial counsel's failure to do so.

      "An illegal arrest, without more, has never been viewed as a bar to subsequent

prosecution, nor as a defense to a valid conviction." United States v. Crews, 445 U.S.

463, 474 (1980) (citations omitted). "[T]he 'body' or identity of a defendant or

respondent in a criminal or civil proceeding is never itself suppressible as a fruit of

an unlawful arrest, even if it is conceded that an unlawful arrest, search, or

interrogation occurred." INS v. Lopez-Mendoza, 468 U.S. 1032, 1039 (1984). Although

the exclusionary rule prohibits the introduction at trial of evidence that was seized

in violation of the constitution, a criminal defendant "is not himself a suppressible

'fruit,' and the illegality of his detention cannot deprive the Government of the

opportunity to prove his guilt through the introduction of evidence wholly untainted

by the police misconduct." Crews, 445 U.S. at 474.




                                           17
      Petitioner does not identify any evidence other than his own body that was

seized during his allegedly unlawful arrest. Thus, even assuming the arrest warrant

was invalid, the invalidity of the warrant would not have been a valid ground on

which to challenge Petitioner's charges or conviction. Failing to file a frivolous

motion to dismiss does not constitute ineffective assistance of counsel. See Goldsby

v. United States, 152 F. App'x 431, 438 (6th Cir. 2005). And appellate counsel's

decision not to bring a baseless ineffective assistance of trial counsel claim does not

constitute ineffective appellate assistance. See e.g. Fautenberry v. Mitchell, 515 F.3d

614, 642 (6th Cir. 2008).

             2. Trial Counsel's Failure to Object

      Petitioner next argues that his appellate counsel should have argued that his

trial counsel was ineffective by failing to object to the various witnesses giving their

opinion that Petitioner was guilty of the murder.

      Petitioner points to a number of remarks by Gallegos, in which she repeatedly

identified Petitioner as the shooter. Petitioner also claims that Officer Rutledge

testified that two men who matched the height, skin complexion, and clothing of the

shooter and who were seen loitering around Smith's vehicle were innocent, but that

Petitioner was the culprit. Petitioner further points to testimony from Special Agent

Brue of the Bureau of Alchohol, Tobacco, and Firearms, who stated that the pattern

of telephone calls between Smith and Petitioner was "abnormal" and indicated

"criminal activity." ECF 1, Pg ID 63–67




                                          18
      Gallegos's testimony that Petitioner was the shooter was not improper lay

opinion testimony but was based on a reasonable inference from the evidence, in

which she witnessed Petitioner lure the victim into an alley and then heard a

gunshot. See People v. Daniel, 297 Mich. App. 47, 57 (1994) (noting that Mich. R. Evid.

701 "allows opinion testimony by a lay witness if it is rationally based on the

perception of the witness and helpful to a clear understanding of a fact in issue.").

And even if Petitioner could demonstrate that Gallegos's testimony was improper, to

succeed on an ineffective assistance of appellate counsel claim for his counsel's failure

to bring certain claims, he would have to show that his claim for ineffective assistance

of trial counsel based on trial counsel's failure to object to Gallegos's testimony was

"clearly stronger" than the arguments his appellate counsel raised." Fautenberry, 515

F.3d at 642 (quoting Monzo v. Edwards, 281 F.3d 568, 579 (6th Cir. 2002)). And

Petitioner's proposed ineffective assistance claim based on his trial counsel's failure

to object to Gallegos's testimony is not clearly stronger than the arguments presented.

      Officer Jeb Rutledge testified that two other men had been taken into custody

but had been released after being questioned by Officer Rutledge. Officer Rutledge

testified that the men were eliminated as suspects because they had solid alibis and

were cooperative. ECF 7-14, PgID 931–32. The two men were also placed in a live

line-up but were not identified by Gallagos or Garza. Id. at 932–33. Officer Rutledge's

testimony was "primarily fact-based" and "did not impermissibly suggest

[Petitioner's] guilt." United States v. Cobb, 397 F. App'x 128, 134 (6th Cir. 2010).




                                           19
       Agent Brue's testimony concerning the cell phone activity between Smith and

Petitioner did not intrude on the jury's prerogative of determining petitioner's guilt

or innocence because Agent Brue merely testified about his observations and what

they meant to him through his expertise in the area of cell phone activity. See e.g.

United States v. Johnson, 488 F.3d 690, 697–98 (6th Cir. 2007); see also ECF 7-15,

PgID 985 (Court instructing jury to consider Agent Brue an expert in "[t]he forensic

analysis of cellular call detail records.").

       Here, none of the witnesses offered impermissible opinion testimony about

Petitioner's guilt. Because none of the witnesses offered impermissible opinion

testimony on an issue that the jury was to decide, trial counsel was not ineffective

in failing to object to this testimony. See Campbell v. Coyle, 260 F. 3d 531, 558–59

(6th Cir. 2001). And again, appellate counsel's choice not to bring a baseless

ineffective of trial counsel claim does not constitute ineffective assistance.

Furthermore, even if any of the testimony was arguably impermissible, an

ineffective assistance claim based on trial counsel's failure to object is not clearly

stronger than the arguments raised by Petitioner's appellate counsel. See ECF 7-22,

PgID 1351–96 (appellate brief). Petitioner is therefore not entitled to habeas relief

based on appellate counsel's failure to raise an ineffective assistance claim based on

trial counsel's failure to object.

       B. Handling of the Appeal

       Second, Petitioner argues that appellate counsel was ineffective in the

handling of his appeal. Petitioner first claims that appellate counsel's brief was




                                               20
    defective because he failed to cite to the transcripts. See id. But the appellate brief

    contained numerous citations to page numbers in the trial record. Petitioner's claim

    regarding the alleged defects of the appellate brief therefore lacks merit.

         Petitioner also claims that appellate counsel was ineffective for inaccurately

    claiming that Garza or Gallegos positively identified petitioner at a photo array.

    Gallegos, however, did testify that she viewed Petitioner from a photo array

    conducted on August 12, 2013, and testified that the photo was "pretty much close

    to the resemblance of who I saw, you know, if not the person himself." ECF 7-13,

    PgID 540–41. Petitioner fails to show that appellate counsel's facts were inaccurate.

         C. Failure to Submit Proof

         Third, Petitioner claims, in a conclusory manner, that appellate counsel failed

    to submit affidavits or any offers of proof in support of some of his claims. Petitioner

    himself, however, failed to submit any affidavits or offers of proof and failed to

    enumerate the claims on which appellate counsel should have offered evidence.

    Conclusory allegations of ineffective assistance of appellate counsel do not warrant

    habeas relief. See Workman v. Bell, 178 F.3d 759, 771 (6th Cir. 1998). And although

    Petitioner claims that appellate counsel was ineffective for failing to provide

    affidavits or other evidence to support the motion for a Ginther1 hearing on his

    ineffective assistance of trial counsel claims, Petitioner himself again failed to

    provide affidavits or other evidence and is thus unable to establish that trial counsel

    was ineffective.



1   People v. Ginther, 390 Mich. 436, 443 (1973).


                                              21
      D. Additional Claim Raised in Petitioner's Reply Brief

      In his reply brief, Petitioner argues for the first time that he was denied the

assistance of appellate counsel at a critical stage of the proceedings, because

appellate counsel allegedly violated two court orders to review the digital videotape

footage, the homicide file, and the trial court record to assist Petitioner with his

appeal as of right. Petitioner argues that prejudice to his appeal should be presumed

as a result of these alleged errors. ECF 8, PgID 2324–25.

      "Actual or constructive denial of the assistance of counsel altogether is legally

presumed to result in prejudice." Strickland, 466 U.S. at 692. However, for a

presumption of prejudice to arise based on an attorney's failure to test the

prosecutor's case, so that reversal based on ineffective assistance of counsel is

warranted without any inquiry into prejudice, the attorney's failure to test the

prosecutor's case "must be complete." Bell v. Cone, 535 U.S. 685, 697 (2002). The

denial of counsel on appeal likewise creates a presumption of prejudice. Penson v.

Ohio, 488 U.S. 75, 88 (1988). But appellate counsel's failure "to press a particular

argument on appeal" or "to argue an issue as effectively as he or she might." Id. at

88 (internal citation omitted). Thus, although the complete actual or constructive

denial of counsel on appeal warrants a presumption of prejudice, mere ineffective

assistance of counsel on appeal does not. Smith v. Robbins, 528 U.S. 259, 286 (2000)

(citation omitted).

      Here, Petitioner's appellate counsel filed a motion for a new trial, which

included an over-thirty-page brief. ECF 7-22, PgID 1282-1320. Appellate counsel




                                         22
argued this motion at several hearings before the trial judge and requested a Ginther

hearing on Petitioner's ineffective assistance of trial counsel claims. ECF 7-18–7-21.

Appellate counsel also filed an over-thirty-page-brief on appeal, in which counsel

raised seven claims for relief, including several of the claims that Petitioner raises in

his petition. ECF 7-22, Pg ID 1351–1396. Because appellate counsel filed a motion for

a new trial and an appellate brief on Petitioner's behalf, there is no structural error

and the presumption of prejudice does not apply. Petitioner is not entitled to habeas

relief on his ineffective assistance of appellate counsel claims.

V.    Certificate of Appealability

      Petitioner must obtain a certificate of appealability ("COA") from the Court

before he can appeal. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). The Court may

issue a COA "only if the applicant has made a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). The substantial showing threshold is

satisfied when a petitioner demonstrates "that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were 'adequate to deserve

encouragement to proceed further.'" Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)).

      In applying the above standard, a district court may not conduct a full merits

review, but must limit its examination to a threshold inquiry into the underlying

merit of the petitioner's claims. Miller-El v. Cockrell, 537 U.S. 322, 336–37 (2003).

"When a habeas applicant seeks permission to initiate appellate review of the

dismissal of his petition," a federal court should "limit its examination to a threshold


                                           23
inquiry into the underlying merit of his claims." Id. at 327 (citation omitted). "The

district court must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant." Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C.

foll. § 2254; see also Strayhorn v. Booker, 718 F. Supp. 2d 846, 875 (E.D. Mich. 2010).

      After conducting the required inquiry, and for the reasons stated in the order

above, the Court finds that Petitioner has not made a substantial showing of the

denial of a constitutional right with respect to any of his claims. See 28 U.S.C.

§ 2253(c)(2). The Court will therefore deny a certificate of appealability. The Court

will also deny Petitioner leave to appeal in forma pauperis, because an appeal would

be frivolous. See Hence v. Smith, 49 F. Supp. 2d 547, 549 (E.D. Mich. 1999).

                                      ORDER

      WHEREFORE, it is hereby ORDERED that the petition for a writ of habeas

corpus [1] is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that Petitioner is DENIED leave to appeal in

forma pauperis.

      SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: August 22, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on August 22, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager



                                          24
